[Cite as Ohio Vendors Representative Commt. v. Opportunities for Ohioans with Disabilities, 2022-Ohio-1252.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT


Ohio Vendors Representative Committee,                 :

                Appellant-Appellant,                   :                  No. 21AP-352
                                                                      (C.P.C. No. 21CV-2184)
v.                                                     :
                                                                  (REGULAR CALENDAR)
Opportunities for Ohioans with                         :
Disabilities/Bureau of Services
for the Visually Impaired,                             :

                Appellee-Appellee.                     :


                                           D E C I S I O N

                                      Rendered on April 14, 2022


                On brief: Dave Yost, Attorney General, and Eythan Gregory,
                for appellant.

                On brief: Dave Yost, Attorney General, and Crystal R.
                Richie, for appellee. Argued: Crystal R. Richie.

                  APPEAL from the Franklin County Court of Common Pleas

LUPER SCHUSTER, P.J.
        {¶ 1} Appellant, Ohio Vendors Representative Committee ("OVRC"), appeals from
a judgment of the Franklin County Court of Common Pleas granting the motion to dismiss
filed by Opportunities for Ohioans with Disabilities ("OOD")/Bureau of Services for the
Visually Impaired ("BSVI"), for lack of subject-matter jurisdiction over OVRC's R.C. 119.12
administrative appeal. For the following reasons, we affirm.
I. Facts and Procedural History
        {¶ 2} In 1936, the United States Congress enacted the Randolph-Sheppard
Vending Stand Act ("RSA") to "provid[e] blind persons with remunerative employment,
enlarg[e] the economic opportunities of the blind, and stimulat[e] the blind to greater
efforts in striving to make themselves self-supporting." 20 U.S.C. 107(a). To this end,
No. 21AP-352                                                                                             2


Congress authorized blind persons to "operate vending facilities on any Federal property."
Id.   Congress also authorized the Department of Education Secretary to "prescribe
regulations" to carry out and enforce the RSA and required the Secretary to "[d]esignate [in
each State] * * * the State agency" that meets the Secretary's requirements and that will
issue licenses to blind persons operating those vending facilities. 20 U.S.C. 107(b); 20
U.S.C. 107a(a)(5); 20 U.S.C. 107b.
        {¶ 3} Ohio enacted "parallel legislation (Ohio's 'mini-RSA') to expand the RSA's
priority for blind merchants to state properties." Ohio v. United States Dept. of Edn., 986
F.3d 618, 621 (6th Cir.2021), citing R.C. 3304.28 through 3304.35. BSVI is the designated
Ohio agency responsible for implementing the RSA and Ohio's mini-RSA, and OOD "is the
agency responsible for overseeing BSVI." Ohio Adm.Code 3304:1-21-01(E).1 OVRC is an
elected committee of blind vendors that represents all blind licensees in the Ohio program.
See 20 U.S.C. 107b-1; Ohio Adm.Code 3304:1-21-12.                    This committee "shall actively
participate with BSVI in major administrative decisions and policy and program
development with respect to [the Business Enterprise 'BE' program]," through which BSVI
administers the RSA and Ohio mini-RSA. Ohio Adm.Code 3304:1-21-12(G); See R.C.
3304.34; Ohio Adm.Code 3304:1-21-01(J).
        {¶ 4} In June 2020, and pursuant to Ohio Adm.Code 3304:1-21-14, OVRC filed a
grievance with BSVI asserting BSVI made multiple major administrative decisions without
OVRC's active participation, in violation of Ohio Adm.Code 3304:1-21-12. An informal
hearing was held to resolve OVRC's grievance. Because OVRC was dissatisfied with the
outcome of the informal hearing, it requested a formal hearing. In January 2021, a BSVI
hearing officer held a hearing regarding the matter. The next month, the hearing officer
issued a report and recommendation recommending that OVRC's grievance be affirmed in
part and denied in part. On March 23, 2021, BSVI issued an adjudication order denying
OVRC's grievance. The adjudication order states that a complaint challenging the decision
could be filed pursuant to 20 U.S.C. 107d-1, but it makes no reference to R.C. 119.12.



1Effective February 18, 2022, and during the pendency of this appeal, the administrative rules pertinent to
this matter were amended. However, for ease of discussion, all references to these rules are to the former
and applicable versions.
No. 21AP-352                                                                              3


       {¶ 5} In April 2021, OVRC filed a notice of appeal in the Franklin County Court of
Common Pleas, citing R.C. 119.12 as the authority for the administrative appeal. BSVI
moved for dismissal pursuant to Civ.R. 12(B)(1), arguing the trial court lacked subject-
matter jurisdiction over the matter. In June 2021, the trial court granted BSVI's motion
and consequently dismissed OVRC's appeal for lack of subject-matter jurisdiction.
       {¶ 6} OVRC timely appeals.
II. Assignments of Error
       {¶ 7} OVRC assigns the following errors for our review:
               [1.] The trial court erred when it determined Ohio Revised Code
               Chapter 119 did not apply to Opportunities for Ohioans with
               Disabilities & Bureau of Services for the Visually Impaired.

               [2.] The trial court erred when it determined the Ohio Vendors
               Representative Committee acted as a blind licensee and not in
               its official capacity as an Ohio committee.

III. Discussion
       {¶ 8} In its first assignment of error, OVRC argues the trial court erred in
determining that R.C. Chapter 119 did not apply to BSVI. OVRC's second assignment of
error contends the trial court erred in determining that OVRC acted as a blind licensee, and
not in its official capacity as an Ohio committee. Based on the judgment from which OVRC
appeals, we construe these assignments of error as generally challenging the trial court's
dismissal of its administrative appeal for lack of subject-matter jurisdiction.      These
assignments of error lack merit.
       {¶ 9} Subject-matter jurisdiction is a court's power to hear and decide a particular
class of cases. Bank of Am., N.A. v. Kuchta, 141 Ohio St.3d 75, 2014-Ohio-4275, ¶ 19.
Because it is a question of law, our review of this issue is de novo. Great Lakes Courier
Serv., LLC v. State Unemp. Comp. Rev. Comm., 10th Dist. No. 16AP-2, 2016-Ohio-3143,
¶ 6. In the administrative appeals context, "[c]ourts of common pleas only have 'such
powers of review of proceedings of administrative officers and agencies as may be provided
by law.' " Clifton Care Ctr. v. Ohio Dept. of Job & Family Servs., 10th Dist. No. 12AP-709,
2013-Ohio-2742, ¶ 9, quoting Ohio Constitution, Article IV, Section 4. See also Midwest
Fireworks Mfg. Co., Inc. v. Deerfield Twp. Bd. of Zoning Appeals, 91 Ohio St.3d 174, 177
No. 21AP-352                                                                                4


(2001) ("The right to appeal an administrative decision is neither inherent nor inalienable;
to the contrary, it must be conferred by statute."). Thus, jurisdiction over an administrative
appeal is improper "unless granted by R.C. 119.12 or other specific statutory authority." Abt
v. Ohio Expositions Comm., 110 Ohio App.3d 696, 699 (10th Dist.1996). "To determine
whether R.C. 119.12 or other statutory authority does or does not grant the common pleas
court jurisdiction over this appeal, we must look to the language of the statutes involved to
determine legislative intent." Ikemefuna Nkanginieme v. Ohio Dept. of Medicaid, 10th
Dist. No. 14AP-596, 2015-Ohio-656, ¶ 16.
       {¶ 10} OVRC relies on R.C. 119.12(B) as the authority for its appeal. R.C. 119.12(B)
states in pertinent part that "[a]ny party adversely affected by any order of an agency issued
pursuant to any other adjudication may appeal to the court of common pleas of Franklin
county." OVRC contends R.C. 119.12(B) authorized it to file an administrative appeal
because BSVI's adjudication order "adversely affected" its rights as a "party." But OVRC
does not address whether this order was an "agency" order for the purpose of R.C. 119.12(B).
We find that it was not.
       {¶ 11} For the purpose of R.C. 119.12(B), "agency" is defined in pertinent part as
"any official, board, or commission having authority to promulgate rules or make
adjudications in the civil service commission, the division of liquor control, the department
of taxation, the industrial commission, the bureau of workers' compensation, the functions
of any administrative or executive officer, department, division, bureau, board, or
commission of the government of the state specifically made subject to sections 119.01 to
119.13 of the Revised Code and the licensing functions of any administrative or executive
officer, department, division, bureau, board, or commission of the government of the state
having the authority or responsibility of issuing, suspending, revoking, or canceling
licenses." (Emphasis added.) R.C. 119.01(A)(1). In this matter, BSVI was not an "agency"
under this definition because BSVI is not specifically identified as an "agency," and because
its function of issuing an adjudication order concerning OVRC's grievance was not either a
licensing function or "specifically made subject to sections 119.01 to 119.13 of the Revised
Code." The rule governing such an order, Ohio Adm.Code 3304:1-21-14, does not indicate
that OVRC may appeal the order pursuant to R.C. 119.12.
No. 21AP-352                                                                                5


       {¶ 12} Ohio Adm.Code 3304:1-21-14(A) provides that "OVRC, by a majority vote,
may grieve in writing within sixty-five calendar days any action or inaction it determines
violates the requirement," outlined in Ohio Adm.Code 3304:1-21-12(G), that "OVRC shall
actively participate with BSVI in major administrative decisions and policy and program
development with respect to BE." "Active Participation" occurs when BSVI and OVRC
"meaningfully collaborate on major administrative decisions and policy and program
development decisions affecting overall administration of Ohio's vending facility program."
Ohio Adm.Code 3304:1-21-01(B). Once a grievance is filed pursuant to Ohio Adm.Code
3304:1-21-14(A), the "grievant shall be provided with an informal meeting."             Ohio
Adm.Code 3304:1-21-14(A)(1). If the grievant is dissatisﬁed with the outcome of the
informal hearing, or the grievance remains unresolved for 120 days, the grievant may
request an adjudication hearing pursuant to R.C. 119.01 to 119.09. Ohio Adm.Code 3304:1-
21-14(A)(2) and (3); Ohio Adm.Code 3304:1-21-14(B).             But once BSVI issues an
adjudication order concerning an OVRC active participation grievance, Ohio Adm.Code
3304:1-21-14 does not provide for any further appeal, pursuant to R.C. 119.12 or otherwise.
See generally Ohio Adm.Code 3304:1-21-14.
       {¶ 13} Despite no reference to R.C. 119.12 in Ohio Adm.Code 3304:1-21-14, OVRC
argues its administrative appeal pursuant to R.C. 119.12 was appropriate based on
administrative appeal opportunities given to other BSVI grievants. In particular, OVRC
contends BSVI permitted a blind licensee, Kevin Wilford, to file an R.C. 119.12 appeal from
a June 2020 BSVI adjudication order addressing his grievance. That order indicated an
appeal could be taken in accordance with R.C. 119.12, or a complaint could be filed pursuant
to 20 U.S.C. 107d-1. OVRC also relies on Bruso v. Opportunities for Ohioans with
Disabilities, 10th Dist. No. 15AP-130, 2015-Ohio-3439, which involved a blind licensee,
Douglas Bruso, appealing pursuant to R.C. 119.12 from an adverse ruling as to his
administrative grievance filed with BSVI. Id. at ¶ 1. In Bruso, this court ruled on the merits
of the appeal, reversed the trial court's judgment, and remanded with instructions for the
trial court to direct BSVI to sustain the licensee's grievance. Id. at ¶ 13. OVRC reasons that
because Wilford and Bruso were provided the opportunity to appeal a BSVI grievance
adjudication order pursuant to R.C. 119.12, it also should have had that opportunity. We
are unpersuaded.
No. 21AP-352                                                                                6


          {¶ 14} The issue of the trial court's subject-matter jurisdiction over the
administrative appeal was not raised in Bruso, and therefore that case is not controlling as
to the jurisdictional issue currently before us.      Further, BSVI's statements in prior
adjudication orders did not confer jurisdiction on the trial court in this matter relating to
OVRC's appeal. Subject-matter jurisdiction is prescribed by law. Thus, a party cannot
confer it on a court; nor can it arise based on estoppel. Thompson & Ward Leasing Co.,
Inc. v. Ohio State Bur. of Motor Vehicles, 10th Dist. No. 08AP-41, 2008-Ohio-3101, ¶ 12;
Roth v. Glueck, 1st Dist. No. C-110780, 2012-Ohio-4407, ¶ 32. Consequently, OVRC's
reliance on the Bruso and Wilford matters is misplaced.
          {¶ 15} OVRC also argues that it was proper for it to file an administrative appeal
pursuant to R.C. 119.12 because it could not challenge BSVI's adjudication order under 20
U.S.C. 107d-1(a), which authorizes "[a]ny blind licensee * * * dissatisfied with any action
arising from the operation or administration of the vending facility program * * * [to]
submit to a State licensing agency a request for a full evidentiary hearing." If the licensee
remains dissatisfied with the agency's decision as to that grievance, "he may file a complaint
with the Secretary [of Education] who shall convene a panel to arbitrate the dispute
pursuant to section 107d-2 * * * and the decision of such panel shall be final and binding
on the parties except as otherwise provided in this chapter." 20 U.S.C. 107d-1(a). OVRC
asserts that a challenge of BSVI's adjudication order pursuant to 20 U.S.C. 107d-1 would
violate state sovereignty because it would permit the federal government to interpret and
apply Ohio law, and that OVRC could not request a hearing or file a complaint pursuant to
that federal statute because it is not a "blind licensee." Thus, according to OVRC, its
challenge to the BSVI's adjudication order should be resolved by the trial court pursuant to
R.C. 119.12. OVRC's reasoning is fundamentally flawed, however, because it assumes
OVRC is entitled to appeal BSVI's adjudication order. In Ohio, the right to appeal an
administrative order is neither inherent nor inalienable. Midwest Fireworks Mfg. Co. Inc.,
supra. Thus, even assuming OVRC could not request a hearing or file a complaint under
20 U.S.C. 107d-1, this circumstance did not entitle OVRC to an appeal pursuant to R.C.
119.12.
No. 21AP-352                                                                           7


       {¶ 16} In sum, R.C. 119.12 did not confer on OVRC the ability to administratively
appeal BSVI's adjudication order concerning OVRC's grievance. Therefore, the trial court
did not err in dismissing OVRC's appeal for lack of subject-matter jurisdiction.
       {¶ 17} Accordingly, we overrule OVRC's first and second assignments of error.
IV. Disposition
       {¶ 18} Having overruled OVRC's first and second assignments of error, we affirm
the judgment of the Franklin County Court of Common Pleas.
                                                                       Judgment affirmed.

                          DORRIAN and MENTEL, JJ., concur.